Title: From John Adams to Horatio Gates Spafford, 29 December 1813
From: Adams, John
To: Spafford, Horatio Gates



Friend Spafford
Quincy Dec. 29. 1813

I have delivered the Copy of your Gazetteer of New York, intended for the American Accademy of Arts and Sciences, into the hand of The Hon. Josiah Quincy, their corresponding Secretary; and the Volume for The Emperor of Russia and that for J. Q. Adams to Mr Geyer to be taken to St Petersburg by Mr Ingraham who Sails from New York in a Cartel for England and thence to Russia. My Letters and Packetts go by the same hand, and all must have the same fate. I know of no other conveyance.
Your State grows So fast than a new Edition will soon be wanted with large Additions. I wish you Success in all your Researches, being / your Friend

John Adams